Citation Nr: 0424660	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  96-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches on a 
direct basis, on a presumptive basis as due to undiagnosed 
illness, or secondary to service-connected Buerger's disease.

2.  Entitlement to service connection for (unspecified) joint 
hematomas with swelling on a direct basis, on a presumptive 
basis as due to undiagnosed illness, or secondary to service-
connected Buerger's disease.

3.  Entitlement to service connection for chest pain on a 
direct basis, on a presumptive basis as due to undiagnosed 
illness, or secondary to service-connected Buerger's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1974 to July 1977, 
and from June1979 to August 1993.  He served in the Southwest 
Asia Theater of operations from August 29, 1990, to April 4, 
1991.

The veteran reported changes in his hearing loss and 
examination findings of high glucose in a July 2002 
statement.  The report is reasonably construed as claims for 
service connection for hearing loss and diabetes.  They are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, denied service connection for headaches and 
(unspecified) joint hematomas with swelling on a direct 
basis.  At the time the veteran filed his claim in September 
1994, he stated his desire for service connection for 
multiple conditions as "adjunct" to his service-connected 
Buerger's disease, including those claims now on appeal.  
Following review of the claim, the Board finds that further 
development prior to appellate review is required.  

"Adjunct" is neither a medical nor a legal term of art, but 
it appears that the veteran used the term to convey that his 
medical problems were connected to or stemmed from his 
service-connected Buerger's disease.  The RO did not 
adjudicate the veteran's claims as claims for secondary 
service connection.  The statement of the case (SOC) issued 
in October 1995 did not include the rule for secondary 
service connection, see 38 C.F.R. § 3.310(a) (2003), and it 
did not discuss secondary service connection.  This matter 
was not addressed in subsequent SSOCs.  

Additionally, the November 1993 VA examination is inadequate.  
There is no indication the examiner was asked any question 
pertinent to determining whether the veterans claimed 
conditions were secondary to his Buerger's disease and he did 
not comment in this regard.  Since November 1993, the law 
pertaining to secondary service connection has changed to 
encompass disability resulting from aggravation of a claimed 
condition by a service-connected disease as well as 
disability directly caused by a service-connected disease.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The August 1995 rating decision from which the veteran 
appeals coded the joint hematoma as hematoma of the knees.  
It is unclear how the RO determined the knees were the joints 
at issue.  The veteran's September 1994 claim listed "joint 
hematoma with swelling" among conditions claimed as 
"adjunct" to service-connected Buerger's disease.  He also 
claimed service connection for "arthritis-knees- trauma to 
knees."  Whereas he related his claim for joint hematoma to 
his Buerger's disease, not to an injury, there was no basis 
to assume his claim was related to knee injury just because 
he also claimed disability related to knee injury.  If the 
joint or joints with hematomas must be identified to 
adjudicate the claim, the RO should request clarification, or 
instruct a VA examiner to obtain that information in an 
examination, as is instructed below.

The December 1995 substantive appeal included chest pain 
among the claims at issue for appeal.  An appeal comprises 
all adjudicated issues raised prior to the decision of the 
Board.  See EF v. Derwinski, 1 Vet. App. 324 (1991) 
(integrated reading of documents required to define scope of 
appeal).  The RO correctly omitted the issue of chest pain 
from the SOC, because the veteran did not include chest pain 
in his NOD with the August 1995 rating decision, and the 
issue was not on appeal.  By timely inclusion of the issue in 
the substantive appeal, the substantive appeal functions 
procedurally as an NOD with the August 1995 denial of service 
connection for chest pain.  When the Board encounters an NOD 
in a file for which the RO has not issued an SOC, the Board 
must remand the claim for the RO to issue an SOC on the 
relevant issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  
As with the other claims at issue, review of the veteran's 
statements reveals that the claim for chest pain, too, must 
be considered on alternative grounds to completely adjudicate 
the claim.

A June 1998 supplemental statement of the case (SSOC) stated 
that the veteran's claim was reconsidered pursuant to an 
internal VA instruction to apply the law and regulation 
providing for service connection for disability resulting 
from undiagnosed illness in veterans with Southwest Asia 
service during the Persian Gulf War.  The veteran was not 
examined in connection with this new basis for entitlement.  
The SSOC noted the claim for headaches was denied because 
September 1995 VA examinations did not find any association 
between headaches and joint hematomas and service.  The 
September 1995 examinations were audiology examinations 
performed in connection with other claims.

The June 1998 SSOC based the denial of service connection for 
headaches due to undiagnosed illness because of a purported 
December 1997 VA diagnosis of migraine headaches, a known 
diagnosis, therefore not an undiagnosed illness.  The 
December 1997 VA examiner diagnosed, "chronic headache, 
somewhat atypical for migraine headache."  This diagnosis is 
ambiguous.  It is unascertainable without clarification from 
the examiner whether he meant to diagnose atypical migraine, 
which would be a diagnosis of migraine, or to say the chronic 
headaches were not migraine, because of their atypical 
characteristics.  This must be clarified.

VA has afforded the veteran several letters notifying him of 
information and evidence necessary to substantiate his 
claims. See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  A letter of September 1997 informed the 
veteran about claims based on undiagnosed illness.  Letters 
of June 2002, March 2003, and May 2003 were relevant to 
claims for service connection on a direct basis, but not to 
secondary service connection.  This deficiency can be 
remedied.



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Specifically, provide 
the veteran notice of the information and 
evidence necessary to substantiate a 
claim for service connection for chest 
pain on a direct basis or based on an 
undiagnosed illness presumption, and 
provide such notice regarding claims for 
secondary service connection for 
headaches, for joint hematomas with 
swelling, and for chest pain proximately 
due to or the result of service-connected 
Buerger's disease, as well as who must 
produce what information and evidence.  
The veteran should also be asked to 
provide any evidence in his possession 
that pertains to the claims.

2.  Schedule the veteran for VA 
examinations to diagnose or rule out 
headaches and hematomas of the joints.  
Provide the examiners with the claims 
file.

?	Headaches:  Request the examiner to 
review the claims file, and to 
conduct a comprehensive clinical 
interview designed to enable the 
examiner to report an opinion 
whether it is less than, equal to, 
or greater than 50 percent probable 
that current headaches are due to 
(1) a primary, diagnosable 
condition, and if so, the diagnosis 
and whether headaches began in 
service; or (2) an undiagnosed 
illness; or (3) caused or aggravated 
by Buerger's disease.

?	Joint Hematomas with Swelling:  
Request the examiner to review the 
claims file, and to conduct a 
comprehensive clinical interview to 
determine which joints have had 
hematomas (with or without swelling) 
and when; and which joints have 
residuals of past hematomas (with or 
without swelling).  The examination 
is to determine whether there are 
current hematomas of any joints.  As 
to any findings of current joint 
hematomas or current residuals of 
past joint hematomas, request the 
examiner to report an opinion 
whether it is less than, equal to, 
or greater than 50 percent probable 
that current joint hematomas or 
residuals of past hematomas result 
from (1) a diagnosable illness, and 
if so, the diagnosis and whether the 
diagnosed condition began in 
service; or (2) are due to an 
undiagnosed illness; or (3) are 
caused or aggravated by Buerger's 
disease.

?	Chest Pain:  Request the examiner to 
review the claims file and to 
conduct a comprehensive clinical 
interview and examination for chest 
pain.  The examination is to 
determine and provide an opinion 
whether it is less than, equal to, 
or greater than 50 percent probable 
that any current chest pain is 
attributable to (1) a diagnosable 
illness; (2) an undiagnosed illness; 
or (3) are caused or aggravated by 
Buerger's disease.

3.  Upon completion of development of the 
claim for chest pain and adjudication on 
a direct basis, on a presumptive basis as 
due to undiagnosed illness, and as 
secondary to service-connected Buerger's 
disease, 38 C.F.R. § 19.26 (2003), issue 
an SOC, 38 C.F.R. §§ 19.29, 19.30 (2003); 
Manlincon v. West, 12 Vet. App. 238 
(1999), including the VAF 9 and 
instructions necessary to perfect the 
appeal.  NOTE: the decision may not be 
announced in an SSOC.  38 C.F.R. § 19.31.

4.  Readjudicate the claims for service 
connection for headaches and for joint 
hematomas with swelling, considering 
service connection on a direct basis, on 
a presumptive basis as due to undiagnosed 
illness, or secondary to service-
connected Buerger's disease.  If any 
claim remains denied, provide the veteran 
and his representative a supplemental 
statement of the case addressing direct, 
presumptive, and secondary service 
connection, and afford a reasonable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The claim for entitlement to 
service connection for chest pain shall be recertified to the 
Board if and only if the veteran perfects the appeal.  The 
appellant need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
information and to afford due process.  No inference should 
be drawn regarding the final disposition of the claim because 
of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




